Title: To George Washington from Arthur St. Clair, 25 October 1785
From: St. Clair, Arthur
To: Washington, George



Dear Sir
Philad[elphi]a Octr 25th 1785

This will be handed to you by Capt. Fullerton who waits upon you to obtain your Signature to a number of Diplomas for the Society of the Cincinnati—The Circumstance of their being previously countersigned by General Knox Major Jackson has I hope explained—which, with the Wish the gentlemen of this State have to see their Title compleated, with the Accident that formerly happened will excuse that Irregularity. The Jealousys that have subsisted with Respect to the Institution are, certainly, as you observe, rather asleep than subsided, that is in every part of the Country—I believe they are subsided here, and I trust it will not be long before we shall obtain a Charter—all Ranks of People appearing to be satisfied with the Alterations in the original Constitution, and that Charity and Benevolence are now the only Pillars on which the Institution rests.
I should have done myself the honor to acknowledge the receipt of your very obliging Letter earlier but that this Journey of Captain Fullerton has been some time in Contemplation, and I do not like to obtrude myself tho I have very much Pleasure in every Opportunity of testifying my regard and Affection, and if I had had your Letter by me at present I might perhaps have replied more particularly but Sir I feel and ever shall feel the whole force of the very delicate Compliment you were pleased to pay me upon the Appointment to the Office I now hold—It was certainly very convenient to me tho far from being so lucrative as is generally supposed—but its worth to me arose from the Motive you have suggested. I beg you will present my Compliments to Mrs Washington and believe me to be

ever Dear Sir your very sincere and affectionate humble Servant

Ar. St Clair

